                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TIMOTHY J. HAMPTON,

        Petitioner,                               JUDGMENT IN A CIVIL CASE

   v.                                                 Case No. 18-cv-462-jdp

UNITED STATES OF AMERICA,

        Respondent.




      This action came before the court for consideration with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

 respondent United States of America against petitioner Timothy J. Hampton
denying his motion for post conviction relief under 28 U.S.C. § 2255.




        s/V. Olmo, Deputy Clerk                             10/09/2018
        Peter Oppeneer, Clerk of Court                       Date
